Citation Nr: 1431148	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from June 9, 1964 to August 6, 1964.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2010, the Veteran testified during a personal hearing at the RO.  In May 2011, he testified during a hearing at the RO before the undersigned.  Transcripts of the hearings are of record.

In a December 2012 decision, the Board denied the Veteran's claim of service connection for a left elbow disorder and reopened his previously denied claims for service connection for an acquired psychiatric disorder and back and abdominal muscle disorders.  The Board remanded the reopened claims to the Agency of Original Jurisdiction (AOJ) for further development.

A February 2013 rating decision granted service connection for an anxiety disorder, not otherwise specified.  This action represents a full grant of the benefits sought as to the Veteran's claim for service connection for an acquired psychiatric disorder. 

In a December 2013 decision, the Board denied the Veteran's claim of service connection for an abdominal muscle disorder.  At that time, the Board remanded his claim for service connection for a back disorder to the AOJ for further development.


FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran has a back disorder, to include degenerative joint disease, that had its clinical onset in or is otherwise related to his active service.


CONCLUSION OF LAW

The criteria for an award of service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); he has not identified any prejudice in the conduct of the Board hearing.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The July 2009 letter provided appropriate notice, including as to how VA assigns an appropriate disability rating or effective date, curing any timing defect.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Notably, in August 1975, the Veteran reported receiving private treatment on three occasions in 1964, 1965, and 1969 for a back disorder, and VA treatment in August 1975.  In response to the RO's September 1975 request for records regarding the Veteran's treatment since January 1975, the VA medical center (VAMC) in Providence provided clinical records dated in July and August 1975.

During his May 2010 personal hearing, the Veteran testified that, as to his back disorder, between 1964 and 1975, he lived with the discomfort until seeking treatment in 1975.  See May 2010 RO hearing transcript at page 5.  However, during his May 2011 Board hearing, the Veteran testified that he visited the VAMC in Providence "a few years after" his discharge, "maybe between '67, '69 and also '74, '75, '74, '75 about that."  See Board hearing transcript at pages 5-6.  

Here, the Board finds that all reasonably identified VA and non-VA medical records have been obtained, to the extent available.  A review of the Veteran's Veterans Benefits Management System (VBMS) electronic file shows a January 2014 VA addendum medical opinion considered by the Board in the service connection claim on appeal.

In January 2013, the Veteran was afforded a VA examination in conjunction with his claim on appeal and a report of the examination is of record.  

The purpose of the Board's Board December 2013 remand was to obtain an addendum opinion from the January 2013 VA examiner.  There was substantial compliance with the Board remand as an addendum opinion was obtained from that examiner in January 2014.

The January 2014 Addendum makes up for the deficiencies in the January 2013 VA examination report.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Contentions

The Veteran maintains that he has a back disorder that had its onset during his active military service.  During his May 2011 Board hearing, and his May 2010 personal hearing at the RO, the Veteran testified that, in approximately late July 1964, he fell from a rope while on an obstacle course and injured his back.  See Board hearing transcript at pages 2-3.  He was sent to sick bay for about two days and placed on light duty before his discharge.  Id. at 3.  

The Veteran testified that he continued to experience back pain since service.  Id. at 4.  He did not seek medical treatment for back pain.  Id. at 5; see also May 2010 hearing transcript at page 5.  The Veteran stated that VA did "not have all the details in [his] records" regarding his back pain and believed that he visited a VA medical facility "maybe between '67, '69 and also '74, '75, '74, '75 about that".  See Board hearing transcript at page 5.

Thus, the Veteran maintains that service connection is warranted for a back disorder.

Legal Criteria

Under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

When a veteran served 90 days or more during a war period or after December 31, 1946, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Here, the Veteran served less than 90 days during a war period or after December 31, 1946; thus, the regulations regarding presumptive service connection are not applicable to his claim.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Regarding evidentiary standards, case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Moreover, although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, a veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of spine pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

Service treatment records show that, when examined for enlistment in April 1964, a spine abnormality described as mild increased lordosis was noted.  

Clinical records dated on July 1, 1964, reflect that the Veteran was seen after he passed out in his barracks and reported that it was the first time it ever happened.  He gave a history of having spinal problems for the past five years while doing strenuous work.  The Veteran stated that he went to "one day motivation" at Elliotts Beach and his back hurt at that time.  It hurt that morning, he was dizzy all day, and fainted in the afternoon.  He felt fine at the time of the report.  Treatment included prescribed muscle relaxers and heat.  When examined for discharge in August 1964, evaluation of the Veteran's spine and musculoskeletal system was normal.

The post service medical evidence includes an August 26, 1975, VA outpatient record noting the Veteran's report of injuring his back in service, ten years earlier, when he walked a long distance and fell 20 to 30.  He complained of sharp pains in the last year.  The assessment was post dorsal spine contusion.

A July 2009 VA outpatient record includes the Veteran's complaint of mid-back pain.  He gave a history of falling on his back in service while on an obstacle course.  The Veteran reported that he had been in sick bay for 3 to 4 days, during which time he was evaluated by an orthopedist, results of x-rays revealed no fracture, and a bruise was eventually diagnosed.  Upon current clinical evaluation, a back disorder was not diagnosed.

In January 2013, the Veteran underwent VA examination.  The examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The Veteran gave a history of injuring his back during an obstacle course in service for which he was in sick bay for two or three days.  He had treatment and had bruises.  The Veteran reported that he had pain when he bent over and on cold days.  The examiner observed that his service treatment records reflect a diagnosis of lordosis and describe treatment for his back in July 1964.  

Results of x-rays taken at the time of current examination revealed slight scoliosis, mild to moderate multilevel degenerative disc space narrowing with associated spondylosis, and facet osteoarthritis.

The VA examiner diagnosed the Veteran with lumbar degenerative joint disease that was less likely than not related to military service.  The examiner commented that, while the Veteran injured his back in 1964, he did not receive any medical treatment for his condition in 40 years although he reported back pain in 2009.  Based on the lack of evidence that he suffered with chronic pain, it was less likely as not at this time (related to service).

In the January 2014 Addendum, the VA examiner reiterated that the Veteran's lumbar degenerative joint disease was less likely than not related to his back pain during active service.  The examiner explained that the Veteran's arthritis was not traumatic and was due to the aging process.  It was noted that the Veteran hurt his back and was essentially diagnosed with a strain from doing physical training (in service).  He did not have physical trauma to his back from falling or a car accident.  Therefore, the examiner concluded that the Veteran's osteoarthritis was due to natural aging.

Analysis

Here, the objective medical evidence fails to demonstrate that the Veteran has established a nexus between his claimed back disorder and active service.  

The Veteran has contended that service connection should be granted for a back disorder.  Although the post service medical evidence shows that he was diagnosed with lumbar degenerative joint disease, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  Rather, the first post service evidence of record of lumbar degenerative joint disease is from 2009, over 40 years after the Veteran's separation from active service.  

Moreover, in January 2014, a VA examiner attributed the Veteran's lumbar degenerative joint disease to the natural aging process.  Since the VA examiner's opinion was based on a review of the pertinent medical history and supported by sound rationale, it provides compelling evidence against the Veteran's claim.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  Additionally, there is no medical opinion of record to contradict the VA examiner's opinion.

The weight of the competent evidence is against a finding of a nexus between the current lumbar degenerative joint disease and the Veteran's active service.  As the disorder in question is considered a chronic disease under 38 C.F.R. § 3.309(a) (i.e., "arthritis"), an award of service connection may be warranted solely on the basis of evidence of continuity of symptomatology.

The Veteran's active service treatment records show that he was seen on one occasion for complaints of back pain, although a spine disorder was not noted during service examination for separation in August 1964.  Moreover, the record is devoid of any report of treatment for a back disorder or lumbar degenerative joint disease between the Veteran's discharge from active service in 1964 and 1975, when a post dorsal spine contusion was diagnosed (based on his report of injuring his back in service when he walked a long distance and fell 20 to 30 feet).  The filtering of the Veteran's account of his military service through his physician does not transform his account into competent medical evidence, or an accurate account of those experiences, merely because the transcriber happens to be a medical professional.  Leshore v. Brown, 8 Vet. App. 409 (1995).

Further, an extended period of time after service without any manifestations of the claim condition tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, the documented treatment reports of record fail to establish continuity of symptomatology as to lumbar degenerative joint disease.

The Board recognizes that the mere absence of medical records does not contradict a veteran's statements about symptom history.  See Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006).  Moreover, the Veteran is competent to describe his observable symptoms, such as back pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

While the Veteran reported having continuous back pain after service, he testified that he did not seek medical treatment for it until later in the 1960s or mid 1970s, several years after his discharge.  He failed to mention having a lumbar disability in August 1964 during his service examination for separation, and examination of his spine was normal at that time.  Therefore, his lay statements regarding onset and continuity of lumbar degenerative joint symptoms are not credible and do not constitute probative evidence upon which an allowance may be predicated.

While the Veteran believes that his back disorder is due to active service, he is not competent to make a statement of causation that is a medical determination.  Jandreau v. Nicholson, 492 F.3d at 1372; Barr v. Nicholson, 21 Vet. App. at 303.  Indeed, the clinical pathology of back disorders is not readily recognizable by layman.  Even medical professionals rely on diagnostic tools to diagnose back disorders.

The Veteran's contentions are outweighed by the medical evidence showing that the lumbar degenerative joint disease was diagnosed in 2013.  The Veteran's contentions as to etiology are not deemed competent and thus are not probative. 

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a back disorder, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).	


ORDER

Service connection for a back disorder is denied.

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


